Citation Nr: 1621104	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-22 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder, to include depression.


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1993 to September 1993, January 2001 to July 2001, and March 2004 to July 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  


REMAND

In a report of contact dated in March 2016, the Veteran cancelled his hearing before the Board, and stated that he wished to withdraw his appeal.  However, there is no statement in the evidence subsequent to this report of contact.

The Veteran has not filed a substantive appeal specifically associated with his claim for increased rating for posttraumatic stress disorder (PTSD).  However, the Board finds this claim is inextricably intertwined with his claim for entitlement to service connection for a psychiatric disorder, and therefore considers both claims on appeal.  

A remand is necessary to obtain an additional VA medical examination.  The November 2012 VA examination opines that depression is not related to the Veteran's active duty service but supports this finding with a broad statement that there is no evidence linking the depression to service.  On remand, the examiner must provide an analysis of the relevant facts and science to support all conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, the VA examiner states in the November 2012 examination report that the symptoms of the Veteran's PTSD and depression can be differentiated but does not list which symptoms can be attributed to each.  Remand is thus required to identify the symptoms associated with service-connected and nonservice-connected disabilities.  Mittleider v. West, 11 Vet. App. 181 (1998).


Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to clarify if he wishes to withdraw his appeal.  If the Veteran desires to withdraw the appeal, the RO must notify that he must do so in a written statement submitted to the RO.  Only if the Veteran does not wish to withdraw his appeal, the following actions must be conducted.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including procuring any identified VA records not currently associated with the electronic claims file.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Following the completion of the above, the Veteran must be afforded a VA psychiatric examination.  All pertinent symptomatology and findings must be reported in detail.  The electronic claims file must be made available to and reviewed by the examiner prior to the examination and the report must reflect that such a review was made.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must:

a)  Confirm the existence of any currently and previously diagnosed psychiatric disorders that have been present since June 2011, including depression.

b)  Determine whether any currently or previously diagnosed psychiatric disorders, other than PTSD, were incurred in or aggravated by the Veteran's active duty service. 

c)  The examiner must state whether any currently or previously diagnosed psychiatric disorder is part and parcel of the service-connected PTSD, or if it is a separate and distinct disorder.

d)  If it is determined that a currently or previously diagnosed psychiatric disorder is a separate and distinct disorder from PTSD, the 

examiner must state whether PTSD aggravates the separate and distinct psychiatric disorder. 

e)  If it is determined that a currently or previously diagnosed psychiatric disorder is a separate and distinct disorder from PTSD, the examiner must differentiate the symptoms and functional impairment of the service-connected PTSD from the separate and distinct psychiatric disorders.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development above has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  The RO must readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




